Exhibit 10.1

 

OPTION AGREEMENT

 

THIS AGREEMENT, dated as of [                  ], is entered into by and between
Duratek, Inc., a Delaware corporation (the “Company”), and an employee of the
Company, hereinafter referred to as the “Employee”:

 

RECITALS

 

WHEREAS, the Company wishes to afford the Employee the opportunity to purchase
shares of its $0.01 par value common stock (“Common Stock”); and

 

WHEREAS, the Company has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Employee as an inducement for the Employee to remain in the
service of the Company or its Subsidiaries and as an incentive for increased
efforts during such service;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

CERTAIN DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
The masculine pronoun shall include the feminine and neuter, and the singular
and the plural, where the context so indicates.

 

“Agreement” means this Option Agreement.

 

“Board” means the Board of Directors of Duratek, Inc.

 

“Disability” shall have the meaning assigned to such term in the Company’s
Northwestern Mutual Life group disability insurance policy number L652259
effective January 1, 1992 or any successor policy thereto.

 

“Eligible Representative” shall mean, upon Employee’s death, Employee’s personal
representative or such other person as is empowered under Employee’s will or the
then applicable laws of descent and distribution to exercise Employee’s rights
hereunder.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Market Price” shall mean the closing price of a share of Common Stock on the
NASDAQ National Market, or, if there has been no sale on the NASDAQ National
Market on such day, the average of the highest bid and lowest asked prices on
the NASDAQ National Market at the end of such day.

 

“Option” shall mean the non-qualified option granted under this Agreement.

 

“Secretary” shall mean the Secretary of the Company.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company or a Subsidiary is terminated
for any reason, with or without cause, including, without limitation, a
termination by resignation, discharge, death or retirement, but excluding any
termination where there is a simultaneous reemployment by the Company or a
Subsidiary.

 

“Total Option Shares” shall mean the number of shares of Common Stock set forth
in Section 2.1.

 

“Transfer” shall mean, with respect to the Option, or any Common Stock issued
pursuant thereto, any transfer, sale, assignment, pledge or other disposition
thereof.

 

 

ARTICLE II

GRANT OF OPTION

 

2.1                                 Grant of Option.  On the date hereof, the
Company irrevocably grants to the Employee as a matter of separate agreement and
not in lieu of salary or any other compensation for services, an Option to
purchase any part or all of an aggregate amount shares of Common Stock, referred
to in [                     ], upon and subject to the terms and conditions set
forth in this Agreement.

 

2.2                                 Purchase Price.  The purchase price of the
Common Stock covered by the Option shall be $[•] the Market Price per share
(without commission or other charge) on the date hereof.

 

--------------------------------------------------------------------------------


 

ARTICLE III

PERIOD OF EXERCISABILITY

 

3.1                                 Commencement of Exercisability.

 

                                                                                               
(a)                                  Subject to Section 3.3, the Option shall
become exercisable in five (5) cumulative installments as follows:

 

                                                                                                                                               
(i)                                     One-fifth of the Total Option Shares
shall be immediately exercisable on the first year anniversary.

 

                                                                                                                                               
(ii)                                  One-fifth of the Total Option Shares shall
be immediately exercisable on the second year anniversary.

 

                                                                                                                                               
(iii)                               One-fifth of the Total Option Shares shall
be immediately exercisable on the third year anniversary.

 

                                                                                                                                               
(iv)                              One-fifth of the Total Option Shares shall be
immediately exercisable on the fourth year anniversary.

 

                                                                                                                                               
(v)                                 One-fifth of the Total Option Shares shall
be immediately exercisable on the fifth year anniversary.

 

                                                                                               
(b)                                 No portion of the Option which is
unexercisable at Termination of Employment shall thereafter become exercisable.

 

3.2                                 Duration of Exercisability.  The
installments provided for in Section 3.1 are cumulative.  Each such installment
which becomes exercisable pursuant to Section 3.1 shall remain exercisable until
it becomes unexercisable under Section 3.3.

 

                                               
3.3                                 Expiration of Option.  The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)                        The close of business on [•];

 

                                                                                               
(b)                                 One (1) year following the date of the
Employee’s Termination of Employment, provided, however, that such termination
is caused by (i) Employee’s death, (ii) Employee’s retirement on or after
attaining the age of sixty-five (65), or (iii) Employee’s “Long-Term
Disability”. Employee’s “Long-Term Disability” shall be deemed to have occurred
when, due to a Disability, Employee shall have been unable or shall have failed
to perform the essential functions of his position, with or without reasonable
accommodation, and is presently suffering from a Disability, as determined in
the judgment of the Board exercised in good faith and based on competent
advice.  Such one (1) year period shall be tolled by the number of days during
such period as (i) the Employee possesses material non-public information the
possession of which would

 

--------------------------------------------------------------------------------


 

subject the Employee to liability under the Exchange Act upon purchase or sale
of the Company’s securities, in the reasonable judgment of Employee and his
legal advisors and with the Company’s consent which shall not be unreasonably
withheld (ii) the Employee shall be subject to Section 16(b) of the Exchange
Act; or (iii) the Company has restricted employee stock transactions due to the
presence of material non-public information.

 

                                                                                               
(c)                                  Ninety (90) days following the date of the
Employee’s Termination of Employment for any reason other than as provided in
Section 3.3(b).  Such ninety (90) day period shall be tolled for such time that
either (i) the Employee possesses material non-public information the possession
of which would subject the Employee to liability under the Exchange Act upon
purchase or sale of the Company’s securities; (ii) the Employee shall be subject
to Section 16(b) of the Exchange Act; or (iii) the Company has restricted
employee stock transactions due to the presence of material non-public
information.

 

                                               
3.4                                 Merger, Consolidation, Acquisition, or
Dissolution of the Company — Effect on Option.

 

                                               
(a)                                  In the event of a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity, a sale of substantially all of the assets
of the Company to another entity, or any transaction (including, without
limitation, a merger or reorganization in which the Company is the surviving
entity) approved by the Board that results in any person or entity (or person or
entities acting as a group or otherwise in concert), owning fifty percent (50%)
or more of the combined voting power of all classes of securities of the
Company, the Option shall be assumed or an equivalent option substituted by any
successor corporation to the Company.

 

                                                                                               
(b)                                 The aggregate present value of all parachute
payments payable to or for the benefit of Employee, whether payable to or for
the benefit of Employee, whether payable pursuant to this Agreement or
otherwise, shall be limited to three times the Employee’s base amount less one
dollar.  For purposes of this subsection (b), the terms parachute payment, base
amount and present value shall have the meanings assigned thereto under Section
280G of the Internal Revenue Code (the “Code”).  It is the intention of this
subsection (b) to avoid excise taxes on the Employee under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to Section 280G
of the Code.

 

ARTICLE IV

EXERCISE OF OPTION

 

4.1                                 Person Eligible to Exercise.  During the
Employee’s lifetime, only he may exercise the Option, or any portion thereof. 
After the death of the Employee, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3, be
exercised by such Employee’s Eligible Representative.

 

--------------------------------------------------------------------------------


 

4.2                                 Partial Exercise.  Any exercisable portion
of the Option may be exercised in whole or in part at any time prior to
expiration under Section 3.3; provided, however, that each exercise shall be for
not less than one hundred (100) shares (or, if less, the maximum number of
shares for which the Option is then exercisable) and shall be for whole shares
only.

 

                                               
4.3                                 Manner of Exercise.  The Option, or any
portion thereof, may be exercised solely by delivery to the Board of all of the
following prior to the expiration of the Option under Section 3.3:

 

                                                                                               
(a)                                  Notice in writing signed by the Employee or
his Eligible Representative, stating that the Option, or a portion thereof, is
thereby exercised.  Such notice shall comply with all reasonable rules
established by the Board and previously conveyed in writing to the Employee or
his Eligible Representative;

 

                                                                                               
(b)                                 Full payment (in cash or by bank or
cashier’s check) for the shares with respect to which such Option, or portion
thereof, is exercised;

 

                                                                                               
(c)                                  Unless the shares of Common Stock acquired
are registered prior to the exercise of the Option, a bona fide written
representation and agreement, in a form satisfactory to the Company, signed by
the Employee or his Eligible Representative, stating that the shares of Common
Stock are being acquired for his own account, for investment and without any
present intention of distributing or reselling said shares or any of them except
as may be permitted under the Securities Act and then applicable rules and
regulations thereunder, and that the Employee or his Eligible Representative,
will indemnify the Company against and hold it free and harmless from any loss,
damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above.  The Company may, in its discretion, take whatever
additional actions it deems appropriate to insure the observance and performance
of such representation and agreement and to effect compliance with the
Securities Act and any other federal or state securities laws or regulations. 
Without limiting the generality of the foregoing, the Company may require an
opinion of counsel acceptable to it to the effect that any subsequent Transfer
of shares acquired through exercise of the Option, or any portion thereof, does
not violate the Securities Act, and may issue stop-transfer orders covering such
shares.  Share certificates evidencing the Common Stock issued on exercise of
this Option shall bear an appropriate legend referring to the provisions of this
subsection (c) and the agreements herein.  The written representation and
agreement referred to in the first sentence of this subsection (c) shall,
however, not be required if the shares to be issued pursuant to such exercise
have been registered under the Securities Act, and such registration is then
effective in respect of such shares;

 

                                                                                               
(d)                                 Full payment to the Company (or successor
corporation) of all amounts which, under federal, state or local tax law, it is
required to withhold upon exercise of the Option; and

 

--------------------------------------------------------------------------------


 

                                                                                               
(e)                                  In the event the Option, or any portion
thereof, shall be exercised pursuant to Section 4.1 by an Eligible
Representative, appropriate proof of the right of such person or persons to
exercise the Option.

 

4.4                                 Conditions to Issuance of Stock
Certificates.  The Common Stock deliverable upon the exercise of the Option, or
a portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company.  Such shares shall
be fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of Common Stock purchased
upon the exercise of the Option, or any portion thereof, prior to fulfillment of
all of the following conditions, which the Company shall use its best efforts to
satisfy:

 

                                                                                               
(a)                                  The admission of such shares to listing on
all stock exchanges on which such class of stock is then listed; and

 

                                                                                               
(b)                                 The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Company shall reasonably determine to be
necessary or advisable; and

 

                                                                                               
(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Company shall
reasonably determine to be necessary or advisable.

 

4.5                                 Rights as Shareholder.  The holder of the
Option shall not be, nor have any of the rights or privileges of, a shareholder
of the Company in respect of any shares purchasable upon the exercise of any
part of the Option unless and until certificates representing such shares shall
have been issued by the Company to such holder.

 

ARTICLE V

OTHER PROVISIONS

 

5.1                                 Option Not Transferable.  Neither the Option
nor any interest or right therein or part thereof shall be pledged against the
debts, contracts or engagements of the Employee or his successors in interest or
shall be subject to disposition by Transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however that this Section 5.1 shall not prevent Transfers by will or by the
applicable laws of descent and distribution.

 

5.2                                 Shares to Be Reserved.  The Company shall at
all times during the term of the Option reserve and keep available the number of
shares of Common Stock necessary to satisfy the Option.

 

--------------------------------------------------------------------------------


 

5.3                                 The Plan.  The Option is subject in all
respects to the terms of the Company’s 1999 Stock Option and Incentive Plan (the
“Plan”) as such Plan may be further amended from time to time.

 

5.4                                 Complete Agreement.  This Agreement contains
the complete agreement and understanding between the parties concerning the
Option and shall supersede all other agreements, understandings or commitments
between the parties as to such subject matter.  The parties stipulate that
neither of them has made any representations concerning the subject matter
hereof except such representations as are specifically set forth herein. 
Nothing in this Agreement shall confer upon the Employee any right to continue
in the employ of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries to discharge
the Employee at any time for any reason whatsoever, with or without cause,
except as otherwise may be provided in any employment agreement between the
Company and Employee.

 

                                               
5.5                                 Notices.  Except as otherwise expressly
stated, all notices required to be given or which may be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
sent by recognized overnight delivery service, return receipt requested,
addressed as follows:

 

If to the Company:

 

Duratek

10100 Old Columbia Road

Columbia, MD 21046

Attention:  Corporate Secretary

 

If to Employee:

 

To the address set forth on the separate option letter agreement.

 

Either party may change the address to which such notices are to be addressed by
notice thereof to the other party in the manner set forth above.

 

                                               
5.6                                 Waiver, Modification or Amendment.  No
waiver, modification or amendment of any provision of this Agreement shall be
effective, binding or enforceable unless in writing and signed by the party
against which it is sought to be enforced.

 

5.7                                 Severability.  If any provision of this
Agreement shall be held to be illegal, invalid or unenforceable under any
applicable law, then such contravention or invalidity shall not invalidate the
entire Agreement.  Such provision shall be deemed to be modified to the extent
necessary to render it legal, valid and enforceable, and if no such modification
shall render it legal, valid and enforceable, then this Agreement shall be

 

--------------------------------------------------------------------------------


 

construed as if not containing the provision held to be invalid, and the rights
and obligations of the parties shall be construed and enforced accordingly.

 

5.8                                 Governing Law.  The validity of this
Agreement and of any of the terms or provisions as well as the rights and duties
of the parties hereunder shall be governed by the laws of the State of Delaware,
without reference to any conflict of law or choice of law, principles in the
State of Delaware that might apply the law of another jurisdiction.

 

5.9                                 Arbitration.  Any disputes between the
parties relating to the terms of this Agreement, or the breach thereof, shall be
submitted to binding arbitration in Washington, D.C., in accordance with the
rules of the American Arbitration Association.  In the event that either party
desires to arbitrate any such dispute, such party shall so notify the other
party and the parties shall endeavor, for a period of thirty (30) days, to
resolve such dispute without arbitration.  In the event that the parties cannot
resolve the dispute within such thirty (30) day period, then within ten (10)
days thereafter, the parties shall jointly designate an arbitrator to hear the
dispute, or, if the parties are unable to jointly select an arbitrator, an
arbitrator shall be chosen by the President of the American Arbitration
Association from lists of candidates provided by each of the parties.  The
decision of the arbitrator shall be binding upon the parties.  In the event that
Employee prevails in such arbitration, the Company shall pay the expenses of
Employee incurred in connection with such arbitration.

 

5.10                           Construction.  Headings or captions of this
Agreement are for reference only and are not to be construed in any way as part
of this Agreement, nor in the interpretation of this Agreement.  The masculine
pronoun shall include the feminine and neuter, and vice versa, where the context
so requires.

 

5.11                           Counterparts.  This Agreement may be executed in
multiple original counterparts, each of which shall be deemed an original and
all or which together shall constitute but one and the same document.

 

--------------------------------------------------------------------------------